 


109 HR 4821 IH: Solid Waste Environmental Regulation Clarification Affecting Railroads Act of 2006
U.S. House of Representatives
2006-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4821 
IN THE HOUSE OF REPRESENTATIVES 
 
February 28, 2006 
Mr. Pallone (for himself, Mr. LoBiondo, Mr. Saxton, Mr. Andrews, Mr. Payne, and Mr. Hinchey) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To amend section 10501 of title 49, United States Code, to exclude solid waste disposal from the jurisdiction of the Surface Transportation Board. 
 
 
1.Short titleThis Act may be cited as the Solid Waste Environmental Regulation Clarification Affecting Railroads Act of 2006.
2.Amendments to exclude solid waste disposal from the jurisdiction of the Surface Transportation BoardSection 10501 of title 49, United States Code, is amended— 
(1)in subsection (b)(2), by inserting except for solid waste management facilities (as defined in section 1004 of the Solid Waste Disposal Act (42 U.S.C. 6903)), after facilities,; and 
(2)in subsection (c)(2)— 
(A)by striking over mass and inserting the following: 
over— 
(A)mass; and 
(B)by striking the period at the end and inserting the following: 
; or 
(B)the processing or sorting of solid waste.. 
 
